Case: 21-50402     Document: 00516109412         Page: 1     Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 29, 2021
                                  No. 21-50402
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Yovani Medina-Aguilar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:20-CR-2625-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Yovani Medina-Aguilar pled guilty to illegal reentry after removal in
   violation of 8 U.S.C. § 1326(a). While this offense carries a punishment of
   no more than two years, that maximum becomes twenty years if the
   defendant was convicted of an aggravated felony prior to removal. 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50402      Document: 00516109412           Page: 2    Date Filed: 11/29/2021




                                     No. 21-50402


   § 1326(a), (b)(2). At sentencing, the district court applied the twenty-year
   maximum and sentenced Medina-Aguilar to 38 months of imprisonment and
   three years of supervised release.
            On appeal, Medina-Aguilar asserts that the sentencing enhancement
   under § 1326(b) is unconstitutional because it increases the statutory
   maximum sentence based on the fact of a prior felony conviction neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. He
   contends that if the § 1326(b) enhancement is unconstitutional, he is subject
   to no more than two years of imprisonment and one year of supervised release
   under § 1326(a). Medina-Aguilar concedes that his challenge is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review.        The Government has filed an
   unopposed motion for summary affirmance agreeing that the issue is
   foreclosed and, in the alternative, a motion for an extension of time to file its
   brief.
            As the Government argues, and Medina-Aguilar concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT.




                                          2